DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 15-19, filed 06/22/22, with respect to claims 1, 2, 4-13 and 15-22 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4-13 and 15-22 has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, 4-13, 15-22 allowed.
Regarding claim 1 and 12, Akaiwa US 2002/0197090 in view of Petermann US 2009/0148620 teach:
Regarding claim 1, Akaiwa teaches an editing device configured to edit print data including first print data and second print data via a display device for creating a composite label with a printing device (tape printing apparatus 1 and display 4 (paragraph 0111). display 4 (editing device) is used by the user when he enters data via the keyboard 3 to form or edit print image data, paragraph 0122, tape printing apparatus 1, a first tape edit mode for editing the first print image G1 to be printed on the first tape T1 to a second a tape edit mode for editing the second print image G2 to be printed on the second tape T2 paragraph 0134), the composite label including a first label and a second label and being created by superposing the second label over the first label, the first label being printed by the printing device according to the first print data, the second label being printed by the printing device according to the second print data (user can produce the composite label L0 by affixing the second print image G2 of the second label L0b onto the second print image area A2 of the first print image G1 on the first label L0a (paragraph 0137)), the editing device comprising: 
a controller (control block 200 includes a CPU 210 (paragraph 0127); and 
a memory storing a set of program instructions therein, the set of program instructions, when executed by the controller (control block 200 includes a RAM 240 (paragraph 0127-0128), causing the editing device to perform: 
Akaiwa teaches display the whole print image (synthetic image formed by synthesizing the second print image G2 with the first print image G1 in the second print image area A2 of the first print image G1 including the second print image G2 on the display screen 41 of the display 4, and edit the whole print image (synthetic image). (paragraph 0137) on and edit screen.

Petermann teaches (a) displaying on the display device (paragraph 0025), the screen having a first region (e.g., M region fig. 2), a second region (e.g., C region fig. 2), and a composite region (20 fig. 2), wherein the (a) displaying displays a first image that is used to form the composite image based on the first print data in the first region, a second image that is used to form the composite image based on the second print data in the second region, and a composite image formed by superposing the second image over the first image in the composite region (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25))
wherein the (a) displaying displays the first image that is used to form the composite image, the second image that is used to form the composite image, and the composite image separately (fig. 2, MCB and 20 region are display separately), independently (MCB and 20 region in fig. 2 are not connected to each other), and simultaneously (MCB and 20 region of fig. 2 can be seen at the same time as shown in fig. 2) in respective ones of the first region, the second region and the composite region on the editing screen (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25)),
the first print data includes first target color information and the second print data includes second target color information, the first target color information including first printing color information indicating a first printing color, the second target color information including second printing color information indicating a second printing color (M image is first print data include first target color information and C image is second print data include second target color information (fig 2 and paragraph 24-25), and 
wherein the (a) displaying displays the first image that is used to form the composite image based on the first print data and the first target color information in the first region, and the second image that is used to form the composite image based on the second print data and the second target color information in the second region (fig 2, paragraph 25 displays M image is first print data include first target color information and C image is second print data include second target color information).    
Akaiwa and Petermann fails to teach which a plurality of types of tape cassettes is selectively mountable, the plurality of types of tape cassettes accommodating therein respective ones of a plurality of types of tapes and respective ones of a plurality of types of ink ribbons, the plurality of types of tapes having respective ones of a plurality of tape colors, the plurality of types of ink ribbons having respective ones of plurality of ink colors, the printing device being configured to print an object on a tape in a mounted tape cassette mounted therein in an ink color of an ink ribbon in the mounted tape cassette;
the first print data including first image data representing a first object image, the first object image being displayed based on the first print data and a first ink color in the first region, the first label image other than the first object image being displayed based on a first tape color, the first print data being editable in the first region, wherein the (a) displaying further displays a second label image based on the second print data in a second region on the editing screen, the second print data including second image data representing a second object image, the second object image being displayed based on the second print data and a second ink color in the second region, the first region and the second region being displayed separately, independently, and simultaneously on the editing screen, the second print data being editable in the second region, and wherein the (a) displaying further displays a composite label image formed by superposing the second label image over the first label image in a composite region on the editing screen, the composite label image including a composite object image formed by superposing the second object image over the first object image, the composite object image being displayed in a color obtained by superposing the second ink color on the first ink color, the composite label image other than the composite object image being displayed in a color obtained by superposing the second tape color on the first tape color, the composite region, the first region, and the second region being displayed separately, independently, and simultaneously on the editing screen

	Regarding claim 12,  Akaiwa teaches an editing device configured to edit print data via a display device for creating a composite label with a printing device (tape printing apparatus 1 and display 4 (paragraph 0111) display 4 (editing device) is used by the user when he enters data via the keyboard 3 to form or edit print image data, paragraph 0122, tape printing apparatus 1, a first tape edit mode for editing the first print image G1 to be printed on the first tape T1 to a second a tape edit mode for editing the second print image G2 to be printed on the second tape T2 paragraph 0134), the print data including k number of sets of print data from first print data to k-th print data where k is an integer greater than or equal to two, the composite label including k number of labels from a first label to a k-th label and being created by superposing the k number of labels sequentially from the first label to the k-th label, an n-th label being printed by the printing device according to n-th print data where n is an integer greater than or equal to one and smaller than or equal to k (user can produce the composite label L0 by affixing the second print image G2 of the second label L0b onto the second print image area A2 of the first print image G1 on the first label L0a (paragraph 0137), the editing device comprising: 
a controller (control block 200 includes a CPU 210 (paragraph 0127); and 
a memory storing a set of program instructions therein, the set of program instructions, when executed by the controller (control block 200 includes a RAM 240 (paragraph 0127-0128), causing the editing device to perform: 
Akaiwa teaches display the whole print image (synthetic image formed by synthesizing the second print image G2 with the first print image G1 in the second print image area A2 of the first print image G1) including the second print image G2 on the display screen 41 of the display 4, and edit the whole print image (synthetic image). (paragraph 0137) on and edit screen.

Petermann teaches (a) displaying on the display device (paragraph 0025), the screen having (k+1) number of (CMYB region +region 20, fig. 2) regions including k number of individual regions (CMYB region fig. 2) from a first region to a k-th region and a composite region (region 20, fig. 2) , wherein the (a) displaying displays an n-th  image based on the n-th print data in an n-th region, and a composite image formed by superposing k number of images sequentially from a first image based on the first print data to a k-th image based on the k-th print data in the composite region, (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25) in Petermann n=4, CMYB)
wherein the (a) displaying displays the first image, the second image, and the composite label image separately (fig. 2, MCB and 20 region are display separately), independently (MCB and 20 region in fig. 2 are not connected to each other), and simultaneously (MCB and 20 region of fig. 2 can be seen at the same time as shown in fig. 2) in respective ones of the first region, the second region and the composite region on the editing screen (fig. 2 showing a composite image 20 and different color (CMYB) of image 20 in different region (paragraph 24 and 25)),
wherein the n-th print data includes n-th target color information, the n-th target color information including n-th printing color information indicating an n-th printing color (M image is first print data include first target color information and Y image is second print data include second target color information (fig 2 and paragraph 24-25 in Petermann n=4, CMYB);
wherein the (a) displaying displays the n-th image based on the n-th print data and the n-th target color information in the n-th region (fig 2, paragraph 25 displays M image is first print data include first target color information and Y image is second print data include second target color information in Petermann n=4, CMYB).

Akaiwa and Petermann fails to teach in which a plurality of types of tape cassettes is selectively mountable, the plurality of types of tape cassettes accommodating therein respective ones of a plurality of types of tapes and respective ones of a plurality of types of ink ribbons, the plurality of types of tapes having respective ones of a plurality of tape colors, the plurality of types of ink ribbons having respective ones of a plurality of ink colors, the printing device being configured to print an object on a tape in a mounted tape cassette mounted therein in an ink color of an ink ribbon in the mounted tape cassette;
the n-th print data including n-th image data representing an n-th object image, the n-th object image being displayed based on the n-th print data and an n-th ink color in the n-th region, the n-th label image other than the n-th object image being displayed based on an n-th tape color, the n-th print data being editable in the n-th region, k number of individual regions from a first region to a k-th region being displayed separately, independently, and simultaneously on the editing screen, and wherein the (a) displaying further displays a composite label image formed by superposing k number of label images sequentially from a first label image based on the first print data to a k-th label image based on the k-th print data in the composite region on the editing screen, the composite label image including a composite object image formed by superposing k number of object images sequentially from a first object image based on the first print data to a k-th object image based on the k-th print data, the composite object image being displayed in a color obtained by superposing k number of colors sequentially from a first ink color to a k-th ink color, the composite label image other than the composite object image being displayed in a color obtained by superposing k number of tape colors sequentially from a first tape color to a k-th tape color, the composite region and the k-number of individual regions being displayed separately, independently, and simultaneously on the editing screen.

It is inherent that all dependent claims are allowed for depending on allowable independent claims

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
July 30, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675